Citation Nr: 1720417	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak. Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, a videoconference hearing was held before the undersigned Veteran Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In September 2015, the case was remanded to the RO to have the Veteran examine by an orthopedist, to determine the nature and likely etiology of his low back condition.

In February 2017, the RO denied the Veteran's claim for service connection in a supplemental statement of the case (SSOC).  The Veteran subsequently expressed disagreement with the February 2017 decision, in a March 2017 correspondence, and proffered several arguments, all of which the Board has considered.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back condition was not present until many years after service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to the claim for service connection for a low back disorder, and notified the Veteran of the factors pertinent to establish said claim. 

VA has also satisfied its duty to assist the Veteran.  The service treatment records, private treatment records, and lay statements from the Veteran and others have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, a VA examination administered in January 2010 was found to be inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtained a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board requested in its September 2015 remand that a new VA examination be undertaken.  This was accomplished in January 2017.  The Board finds that the January 2017 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, to include a nexus opinion, with adequate bases for the opinion.  The January 2017 VA examiner reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's low back disorder, providing supporting explanation and rationale for all conclusions reached.  The examination and opinion were thorough and all necessary evidence and testing was considered by the examiner.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim for service connection for a low back condition.  Essentially, all available evidence that could substantiate the claim has been obtained.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 122 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

The Veteran has asserted that his claimed back condition is related to his military service, to include in-service treatment for back injuries and muscle strain.

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in September 2015.  The September 2015 Board remand directed the AOJ to arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back condition, conduct all studies or test and opined on whether it is at least as likely as not (a 50 percent or better probability) the Veteran's low back condition is related to his military service, and then readjudicate the claim in light of all the evidence of record, and issue a SSOC, if warranted.

The Board finds that the AOJ complied with the remand directives as the Veteran underwent a VA examination in January 2017.  The January 2017 VA examiner provided information consistent with and responsive to the September 2015 Board remand directives.  The AOJ obtained and associated with the record all private treatment records pertinent to this claim; and readjudicated the issue on appeal in a February 2017 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with).


Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2015.  At the hearing, the VLJ asked the Veteran specific questions regarding the symptoms of and treatment for the condition at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran did not identify any pertinent outstanding evidence that VA does not already have on file.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases, such as arthritis, may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for a low back condition, which he attributes to an in-service back injury sustained during basic training.  The Veteran was seen for a low back strain in October 1975, and treated for a recurrent back pain in March 1976.  The Veteran contends he fell 50 feet during basic training and landed flat on his feet.  He reported that the fall sent a jolt through his back and he has had problems with his back ever since.  While in active service the Veteran was diagnosed with a back strain in October 1975 and March 1976, respectively, and was prescribed muscle relaxants and pain medication.  Subsequent service treatment records are silent for any complaints or diagnosis of a back condition.  The Veteran's August 1977 separation examination showed no abnormalities of the spine or complaint of a back condition.  On the associated "Report of Medical History" the Veteran denied having a history of "recurrent back pain."

Post service treatment records from Kaiser Permanente, dated from March 1996 to December 2005 revealed complaints for low back pain secondary to herniated disk and spinal stenosis.  The Veteran's treatment records from Kaiser also revealed that he informed his treating doctor that he has had back problem since he was in the military, but it became worse when he broke his "tailbone" on January 1, 2002.

Similarly, private treatment records from Tuckahoe Orthopedics Associates, dated from January 2006 through May 2006 showed a diagnosis of lumbar disc degeneration multi-segmental in nature with degrees of stenosis L3-4, L4-5, and L5-S1 producing left sided L1 radiculopathy, and predominant L5 pattern.  The Veteran's physician, Dr. J.M.S opined that the Veteran was "doing very well as his back is concerned, and he went back to work in normal capacity."

In November 2010, the Veteran submitted statements from several co-workers.  All of his co-workers indicated that they have observed the Veteran with severe back pain, and have seen it "limit his ability to perform his job duties."

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that he injured his back when he fell 50 feet during basic training and described the onset of his low back pain from the 1974 fall.  After providing a physical examination, the examiner diagnosed a lumbar degenerative disk disease.  The examiner opined that it is less likely as not that the Veteran's low back condition is the same as or a result of the back condition shown during active duty.  He reasoned that there is a gap between discharge in 1977 and the initial records from Kaiser Permanente in 1996.  The VA examiner opined that given this gap, there is no evidence that the Veteran had an ongoing back problem.  Lastly, the examiner stated that the clinical manifestations of back pain currently characterized in the record have no etiological relationship to the Veteran's in-service complaints.

In September 2015, the Board concluded that the January 2010 opinion was inadequate and requested a new examination.  Pursuant to the remand orders, the Veteran was afforded another VA examination in January 2017.  The diagnosis was intervertebral disc syndrome, a condition related to degenerative arthritis.  The examiner opined that the Veteran's low back condition is related to his post service employment.  The examiner also stated that there is a 20 year absence of continuous back condition, as such there is not enough evidence of an ongoing back condition.  The examiner further opined that the Veteran's employment was "very strenuous" on his back, the VA examiner noted that the Veteran had a work related back injury that caused him to take weeks off of work to heal.  With regard to the Veteran's in-service back problems, the examiner stated that the Veteran's current condition is degenerative, and there is no evidence in the service or post-service treatment records that the Veteran's current back condition, to include intervertebral disc syndrome, is due to or caused by the single strain from October 1974.

The medical evidence shows that the Veteran has a current low back condition.  There is also evidence of an in-service injury.  As stated above, the Veteran's service treatment records revealed that he sustained a back strain in October 1974.

The Board acknowledges that the Veteran had a fall in 1974, and injured his back.  Notwithstanding, the Board finds that service connection is not warranted on a direct basis as there is no evidence linking the Veteran's current back condition to his in-service injuries.  Service treatment records following the October 1974 injury show a diagnosis of a back strain, and further show that the Veteran was hospitalized for two days following the fall, given pain medication and muscle relaxant, and was subsequently able to return to normal duties with his unit.  An August 1977 clinical evaluation of the spine was normal and the report of medical history given by the Veteran upon separation from service specifically shows that he denied having a history of "recurrent back pain." Post-service treatment records also do not attribute the Veteran's back pain to his in-service injuries.  Furthermore, the January 2017 VA examiner does not reject the occurrence of a back injury or complaints of a back injury, as contended by the Veteran's representative.  The examiner reviewed the entire records and found that the Veteran's current back condition is not related to his in-service injuries.  The January 2017 examiner opined that the Veteran's degenerative arthritis of the spine and intervertebral disc syndrome is related to the Veteran's post service employment, which was "very strenuous" on his back. Of noteworthy, the examiner stated, at separation in 1977, the Veteran's back problem had resolved; "which is the course of most all back strains." The Board notes, that the Veteran informed his primary care doctor that he "broke his tailbone" and also admitted to lifting heavy engines at work, as well as injuring his back while moving a refrigerator.

The only other evidence in favor of a link between the Veteran's low back condition and in-service injuries is the Veteran's own assertions, including statements from his buddies, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his low back condition is related to service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board notes that to the extent that the Veteran has indicated that he had continuous symptomatology since his injury during service, such a history is contradicted by the more objective contemporaneous records showing that he denied a history of recurring back problems on separation from service, and only reported back problems 20 years after injuring his "tailbone" at work.

Service connection is also not warranted on a presumptive basis under.  38 C.F.R. § 3.307; as there is no evidence suggesting that the Veteran's low back condition manifested within one year of service separation.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the current back condition manifested in service, or that the Veteran had this condition during service or a continuity of symptoms after service.

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


